DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 6, line 2, the phrase “a first gear” is unclear and confusing as presently recited since the feature appears to be a reference back to the previously defined “a first rack” (557) as stipulated in base claim 1 (see specification [0052]), but may be a new and distinct limitation; as such, the metes and bounds of patent protection being sought by applicant is unascertainable.  In Claim 13, lines 5-6, the phrase “the first protrusion” does not have a proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/057995.  WO`995 teaches of a drawer assembly (fig. 4) comprising, a basket (200) having a receiving space (space along open top front of basket) and a transmission protrusion (240), the basket being configured to be movable between a first position (fig. 5) and a second position (fig. 6 for instance); a cover (100) configured to cover the receiving space and to be movable between a third position (fig. 5) and a fourth position (fig. 6), the cover and the basket moving in opposite directions (cover moves to the right and the basket moves to the left when drawn out), a supporter assembly (shown to the left in fig. 4) is configured to guide movements of the basket and the cover, wherein the supporter assembly includes, a supporter (300, 400) that supports the basket and the cover; and a transmission assembly (shown in detail along the side of (300) in fig. 5) installed in the supporter and configured to transmit a movement force of the basket to the cover wherein the transmission assembly includes a coupling member (720) selectively engaged with the transmission protrusion; a first rack (710) configured to be moved by the coupling member; a transmission gear (800) configured to be rotated by the first rack; and a second rack (600) configured to be moved by the transmission gear and connecting to the cover, and wherein a distance between the first position and the second position is greater than a distance between the third position and the fourth position (it is noted that the basket can be extended out further than the cover can be retracted back).  As to Claim 2, the first rack moves in a first direction, the transmission gear is rotated and the second rack is moved in a second direction opposite to the first direction (shown).  As to Claim 3, the supporter further includes a stopper (viewed as the vertical wall portion {to the left of reference item (600) as shown in fig. 8}) for restricting a movement of the second rack in a process of pulling-out the basket, and wherein the stopper is located behind the second rack and when the cover opens the receiving space, the cover is stopped by the stopper restricting the movement of the second rack.  As to Claim 4, the cover is stopped by the stopper restricting the movement of the second rack {to the left – fig. 8), the basket is continuously pulled out in the first direction {to the right as shown}.  As to Claim 5, the coupling member includes a notch (722) formed by a portion of the upper surface thereof being recessed downward (note fig. 8, expanded view), and wherein the notch is received in the transmission protrusion of the basket (fig. 7 for example).  As to Claim 6, the coupling member is rotatably coupled to a first gear (i.e., the first rack gear (710)), and wherein the transmission protrusion is configured to be disengaged from the notch of the coupling member when the basket is withdrawn by a distance greater than a predetermined distance from the first position, the predetermined distance being less than the distance between the first and second positions – as readily apparent.  As to Claim 7, the coupling member further includes: a front body (can be viewed as an upper front portion of the body – right side in fig. 8); and a rear body (can be viewed as an upper rear portion of the body – left side in fig. 8) spaced apart from the front body, and wherein the notch is positioned between the front body and the rear body.  As to Claim 8, the supporter further includes a guide slot (324) to guide a movement of the coupling member, and the guide slot includes: a first slot (long horizontal slot) configured to guide a linear movement of the coupling member; and a second slot (short curved slot) bent from an end of the first slot and configured to guide a rotation of the coupling member (fig. 7).  As to Claim 9, the first slot is formed in a linear shape (shown), and the second slot extends at an incline from a front end of the first slot and extends rearward of the first slot (in a manner similar to applicant’s depiction of the claimed subject matter).  As to Claim 10, the coupling member further includes: a lower body (can be viewed as the lower portion of the body) forming a bottom of the notch; a first protrusion (viewed as the protrusion mating with (712)) provided on the lower body; and a second protrusion (721) provided on the lower body and spaced apart from the first protrusion (fig. 8 – expanded view).  As to Claim 11, a height of the front body (right portion) is less than a height of the rear body (left portion) so that an upper end of the front body is positioned lower than an upper end of the rear body (shown).  As to Claim 12, the coupling member moves along the first slot and is rotated when moving from a front end portion of the first slot toward the second slot.  As to Claim 13, the coupling member further includes: a rack coupling shaft (viewed as the shaft mating with (712)) coupled to the first rack and provided on the lower body, and wherein the rack coupling shaft is positioned on the opposite side of a first protrusion (721) with respect to the lower body.  As to Claim 14, the first and second protrusions are provided in the first slot when the basket is in the first position (fig. 7).  As to Claim 15, the second protrusion (721) of the coupling member is aligned with the second slot before the cover is moved to the fourth position.  As to Claim 16, the coupling member is rotated in the second direction opposite to the first direction and the transmission protrusion pushes the rear body backward, the transmission protrusion is positioned in the notch (such as when the basket is moved from an extended position to a retracted position).  As to Claim 17, the drawer assembly further includes: a connection frame (120) that is coupled to both sides of the cover (fig. 5), and wherein the connection frame includes a first connection frame (near side) and a second connection frame (far side), and the connection frame is connected to the transmission assembly (via (600)) to receive a movement force of the basket through the transmission assembly.  As to Claim 18, when the basket is provided at the first position, the transmission protrusion and the coupling member are positioned behind a rotation axis of the transmission gear (depends upon the viewed orientation).  As to Claim 20, when the cover is provided at a position such that the receiving space is opened, the basket is provided between the first and second positions, and a center of gravity of the cover is provided behind a rotation axis of the transmission gear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/057995.  WO`995 teaches applicant’s basic inventive claimed drawer assembly as outlined {mapped} above, but does not show the location of center of gravities for both the basket and cover as being in front of the rotation axis of the transmission gear when the basket is in the first position.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the center of gravity locations for both the basket and cover relative to the transmission gear by shifting the racks and gear forward along the supporter assembly, as dependent upon the needs and/or preferences of the user where weight considerations within the basket are prioritized, since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 10,823,492.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter is either explicitly set forth within the patented claims or implicitly derived through the understood functionality of the assembly, i.e., the basket being movable between first and second position {basket having a longer linear travel distance}, while the cover being movable between third and fourth positions {cover having a shorter linear travel distance}, wherein a distance between the first and second positions is greater than a distance between the third and fourth positions.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 10,928,123.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter is either explicitly set forth within the patented claims or implicitly derived through the understood functionality of the assembly, i.e., the basket being movable between first and second position {basket having a longer linear travel distance}, while the cover being movable between third and fourth positions {cover having a shorter linear travel distance}, wherein a distance between the first and second positions is greater than a distance between the third and fourth positions.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,255,599.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter is either explicitly set forth within the patented claims or implicitly derived through the understood functionality of the assembly, i.e., the basket being movable between first and second position {basket having a longer linear travel distance}, while the cover being movable between third and fourth positions {cover having a shorter linear travel distance}, wherein a distance between the first and second positions is greater than a distance between the third and fourth positions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various drawer assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
November 18, 2022

/James O Hansen/Primary Examiner, Art Unit 3637